DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel withdrawn claim 21. 
The claim was withdrawn without traverse in reply to the restriction requirement dated 19 November 2020.

Allowable Subject Matter
Claims 1-14 and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the plug monitoring system comprising the claimed sensor elements which detect a separation along a direction of insertion of the plug into the aperture, wherein detecting the separation between the plug and the aperture comprises comparing the signal at the output of the sensor to at least one threshold value stored in a computer memory. The prior art cited detects the presence or absence of a plug based on a proximity sensor which does not explicitly disclose the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARK A SHABMAN/Examiner, Art Unit 2861   

/PAUL M. WEST/Primary Examiner, Art Unit 2861